Title: To Thomas Jefferson from John V. Kean, 13 July 1825
From: Kean, John V.
To: Jefferson, Thomas


                        Dr Sir
                        
                            U. of. Va.
                            July 13th 1825
                    I am requested by the Proctor, to inform you that there is a box here sent from Col Peyton; it is directed to you, at the University & we suppose it to contain books likely, for this Library; But wait your better directionsThe enactments respecting the regulation of the library do not, mention by whom the fines, for the detention of books beyond the limited time, are to be collected or when or how they are to be appopriated. As they have occured hitherto, I have kept account, with the intention of laying them before the board of visitors; please to inform me whether I shall continue to do so.I have the honour to be, Sir, Yours &C.
                        J. V. Kean